Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 1 of 13
Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 2 of 13




                 Attachment A
                                         ELEC'I'RDMIEELL‘I"      RECEIVED                 8/25/2020 3:33 PM
                                                                                                                                                                                      UD-‘I 1O
                           Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 3 of 13
     M'I'ORNEY   OFI     PARTY WITHOUT M'I'OHNEY (Name,         state   bar number,    WW):                                                                FOR COMTWE   MY
_    Daniel N. Rayﬁs, Bax N0. 218374
     Daniel M. Root, Bar No. 3 l 1840
      5016 California Avenue, Suite                             3                                                                                            FILED
                                                                                                                                                KERN COUNTY SUPERIOR COURT
            TELEPHONE m1: 6618647827                                          Fax no. raprw;     6619789797
                                                                                                                                                   12/02/2020
       E-MAILADDRESS (Optionau; dan@bbl'.law                      f dIOOt              .bbrjaw                  _



         m-ronnsv Fon mm); Lehr Brother,                          1110., a             ahforma corporatlon                                         Dickey, Leslie
                                                                                                                                                BY _______________________
                                                                                                                                                   DEPUTY
     SUPERIOR counT 0F CALIFORNIA, COUNTY 0F Kern
             STREET mnnsss:                1415      metun Avenue
             MAILING ADDRESS:              Same
            cmr AND ZIP CODE: Bakersﬁeld,                      93301
                     BRANCH NAME:          MBIIOPOIitaﬂ
                         PLAINTIFF:        Lehr Brothers, Inc, a California comoration

                 DEFENDANT: Apothio,                     LLC, a Coloardo                   limited liability        company
                                           JUDGMENT—UNLAWFUL DETAINER                                                                    “SE "ME”:

           E
           m              By Clerk
                          By Court
                                                     m
                                                     E    By Defaun
                                                          Possession Only
                                                                                                E
                                                                                                E      After Court Trial
                                                                                                       Deiendant Did Not
                                                                                                                                                         BCV-ZO- l 00293

                                                                                                       Appear at    Trial




                                                                                                 JUDGMENT
1.     m         BY DEFAULT
                 a.       Defendant was property served with a copy of the summons and complaint.
                 b   .    Defendam iailed to answer me complaint or appear and defend the action wiihin the time allowed by law.
                 c.       Defendant's default           was emered by the               clerk   upon   plaintiff's application.

                 d.       E         Clerk's    Judgment {Code Civ.                Proc..   § 1169). For possession only of the premises described on page 2 (Item                          4).

                 e   .
                          m E       Court Judgment (Code                 Civ. Proc.,     § 535(b)). The court considered


                            m       (1)

                                    (2)
                                                plaimiff's

                                                plaimiff's or
                                                              testimony and other evidence.
                                                                omers'        wr'rrten   declaration     and evidence (Code       Civ. Proc.,   § 585(d)).



2.    E       AFTER COURT TRIAL. The jury was waived. The courl considered
              a.         The case was          tried   on (date and time):
                                                                                                                        the evidence.



                         before      {name     ofjudfcfa! ofﬁcer):


              b.         Appearances           by:

                         E         Plaintiff   {name each):                                                                 E      Plaintiffs attorney       (name each):

                                                                                                                                   (1)


                                                                                                                                   {2)



                         E         Contlnued on Atrachmenth (form MC-O25).

                         E         Defendant (name each):                                                                    E     Defendant's attorney (name each):


                                                                                                                                   (1}


                                                                                                                                   (2}



                         E         Continued on        Auadwmenmb              (torm     M0025).

              c.         E         Defendant did       I101   appear     at   trial.   Defendant was properly served with notice           of   trial.




              d.         E          Aslalementof decisioMCode                     Clv.   Proc.,§632)          E      was    not   E      was             requested.




                                                                                                                                                                                       H991      012
Form   Appmed fur Om‘oml Uao
                                                                          JUDGMENT—UNLAWFUL DETAINEH                                                             OMB DfC'M
                                                                                                                                                                         ‘I
                                                                                                                                                                              Procedu‘e,    415.48.
 mmoowwmwm
UD—1 1O {New January
                                                                                                                                                                                ﬁtmﬁgﬂ 1m
                            1.   2006]
                        Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 4 of 13
      PLAINTIFF:        Lehr Brothers,                Inc.,    a Calltorma coxporatlon                                                        muse nuuaen;
                                                                                                                                                          BCV-20-100293
     DEFENDANT: Apothio,                  LLC, a Coloardo                 limited liability           company


3.    Partles.
                  JUDGMENT Is ENTERED As FOLLows
                   Judgment
                                                                                    BY:              m         THE coum                  E          THE CLERK


           m
                                    is

      a.            for plaintiff    (name each): Lehr Brothers, Inc., a California corporation

                    and against defendant (name each): Apothjo,                               LLC,        a Colorado limited liability                   company


      b.   DE                 Continued on Attachment 3a (form M0025).
                   fordefendant (name each):



4.         I
               Plaintiff      E          Defendant            is   entitled to   possession of the premises located at (street address, apartment,                          city,   and county):



5.    E        Judgment applies
               Proc.,
                                          to   all   occupants of the premises including tenants. subtenants
                        §§ 715.010, 1169, and 1174.3).
                                                                                                                                   if   any. and      named claimants       if   any (Code          Civ.




      Amount and terms
6-

      a.
           m       Defendant named
                   complaint:
                                    of    judgment
                                                in    item   3a above must pay           plaintiff   on the          b.   E     Plaintiff is to

                                                                                                                                named
                                                                                                                                                      receive nothing from defendant



                        (1)    m          Past_due rem                               $ 48,000.00
                                                                                                                               E              in   item 3b.

                                                                                                                                         Coossf‘esfdgnt
                                                                                                                                                           named   in   item 3b   is   to recover


                        (2)    E          Holdoverdamages                            $                                                   E          and attorneyfees: $

                        (3)    m          Attorney fees                              $ 13,1 10.00

                        (4)    m          Costs                                      s 365.60

                        (5)    E          Other (specify):                           $



                        (6)    TOTAL JUDGMENT                                        $ 61,475.60



       E
      c.           The     rental   agreement          is   canceled.        m      The lease        is forfeited.




7.    E        Condltlonal judgment. Plaintiff has breached the agreement to provide habitable premises

               Judgment—Unlawful Detainer Attachment (form UD—1 10$). which is attached.
                                                                                                                                                       to defendant     as stated      in




s.    E        Other    (specify):
                                                                                                                          Signed: 12/2/2020 03:27 PM

       E           Continued on AttachmentB (form MC-025).

Date:          12/02/2020                                                           x
                                                                                    |—|
                                                                                                                               JUDOCIAL OFFICER


Date:
                                                                                     E        Clerk,      by                                                                                .   Deputy

 (sun                                                                     CLERK'S CERTIFICATE                    (Optional)

                                                 I   certify that this is    a true copy     of the original    judgment on ﬁle          in   the court.


                                                 Date:




                                                                                           Clerk,    by                                                                                 .       Dept“)!




     uwommmw hm                                                        JUDGMENT—UNLAWFUL DEMINER                                                                                                 "9"“
     Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 5 of 13


 1    Case No. BCV-20-100293
 2                                          PROOF OF SERVICE
 3    STATE OF CALIFORNIA, COUNTY OF KERN
 4           I am employed in the County of Kern, State of California. I am over the age of eighteen

 5    years and not a party to the within action; my business address is 5016 California Ave., Suite 3,

 6    Bakersfield, CA 93309. My email address is cherrijo@bbr.law.

 7           On August 25, 2020, I served the following document(s) described as

 8                                               JUDGMENT
 9    on the interested parties in this action by placing a copy thereof enclosed in sealed envelopes

10    addressed as follows:

11       MICHAEL OKAYO, ESQ.                                                Attorney for Defendant
         1515 HAWTHORNE BLVD., SUITE 200
12       TORRANCE, CA 90503
         MIHCAEL D. GRAHN- AGENT FOR SERVICE FOR                            Agent for Service of
13       APOTHIO, LLC                                                       Process for Apothio, LLC a
         A COLORADO LIMITED LIABILITY COMPANY                               Colorado limited liability
14       1801 CENTURY PARK EAST, 24TH FLOOR                                 company
         LOS ANGELES, CA 90067
15       APOTHIO, LLC                                                       Defendant
         A COLORADO LIMITED LIABILITY COMPANY
16       74 S. BELLERIVE DRIVE
         PERU, INDIANA 46970
17       REGISTERED AGENT, INC.                                             Agent for Service of
         2477 COMMERCE BLVD., UNIT E                                        Process for Apothio, LLC a
18       GRAND JUNCTION, CO 81505                                           Colorado limited liability
                                                                            company
19
        X     BY MAIL I enclosed such document in sealed envelope(s) with the name(s) and address(s) of
20
              the person(s) served as shown on the envelope(s) and caused such envelope(s) to be deposited in
21           the mail at Bakersfield, California. The envelope(s) was/were mailed with postage thereon fully
             prepaid. I am "readily familiar" with the firm's practice of collection and processing
22           correspondence for mailing. It is deposited with the U.S. postal service on that same day in the
             ordinary course of business. I am aware that on motion of party, service is presumed invalid if
23           postal cancellation date or postage meter date is more than one day after date of deposit for
             mailing in affidavit.
24
             Executed on August 25, 2020, at Bakersfield, California.
25
             I declare under penalty of perjury under the laws of the State of California that the
26
      foregoing is true and correct.
27

28
                                                          Cherri Jo Bassler
Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 6 of 13




                 Attachment B
                      Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 7 of 13
                                                                   EJ-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, address, and State Bar number):

Dan N. Ratyis, SBN 218374
After recording, return to:


Daniel M. Root, SBN 311840
Belden Blaine Raytis LLP
5016 California Avenue, Ste. 3
Bakersfield, CA 93309
TEL NO.. (661) 865-7827        FAX NO. (optional) (661) 978 -9797
E-MAIL ADDRESS (Optional). dan@bbr.law / droot@bbr.law
[KJ ATTORNEY [KJ JUDGMENT                  D     ASSIGNEE
          FOR                 CREDITOR             OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF       KERN
STREET ADDRESS:        1415 Truxtun Avenue
MAILING ADDRESS:

cITY AND zIP coDE:     Bakersfield, CA 93301
BRANCH NAME:        Metropolitan                                                                            FOR RECORDER'S USE ONLY

     PLAINTIFF: Lehr Brothers, Inc., a California corporation
                                                                                                      BCV-20-100293
                                                                                                      CASE NUMBER:

DEFENDANT: Apothio, LLC, a Colorado limited liability company

                     ABSTRACT OF JUDGMENT-CIVIL
                                                                            D Amended
                                                                                                                      FOR COURT USE ONLY
                          AND SMALL CLAIMS
1. The [KJ judgment creditor                    assignee of record
                                                   D
   applies for an abstract of judgment and represents the following:
   a. Judgment debtor's
                        Name and last known address
        IAPoihio, LLC, a Colorado limited liability company
       174 S. Bellerive Drive
        Peru, Indiana 46970
                                                                            7
     b.
          1
              Driver's license no. (last 4 digits] and state:
                                                                            _J
                                                                           [KJ Unknown
     c.       Social security no. (last 4 digits]:                         [KJ Unknown
     d.       Summons or notice of entry of sister-state judgment was personally served or mailed to (name and address):
              Apothio, LLC, a Colorado limited liability company - Michael D. Grahn (Agent for Service) - 1801 Gentry Park East, 24th Floor
              Los Angeles, California 90067
2.   D   Information on additional judgment debtors is                      4.   D      Information on additional judgment creditors is
         shown on page 2.                                                               shown on page 2.
3. Judgment creditor (name and address):                                         D      Original abstract recorded in this county:
   Lehr Brothers, Inc., a California corporation
                                                                            5.

   12901 Packing House Road                                                        a. Date:
   Bakersfield, California 93307                                                   b. Instrument No.:
Date: March 17, 2021
Daniel M. Root
                            (TYPE OR PRINT NAME)
                                                                                        ►             (SIGNATURE OF APPLICANT OR ATTORNEY)


6.    Total amount of judgment as entered or last renewed:                       10.   D An D           execution lien     Dattachment lien
     $61,475.60                                                                             is endorsed on the judgment as follows:
7. All judgment creditors and debtors are listed on this abstract.                     a. Amount:$
8. a. Judgment entered on (date): December 2, 2020                                     b. In favor of (name and address):
   b. Renewal entered on (date):

9.   D This judgment is an installment judgment.                                 11. A stay of enforcement has
                                                                                     a. [KJ
                                                                                          X   not been ordered by the court.
                                                                                       b.     been ordered by the court effective until
 [SEAL]
                                                                                            D
                                                                                               (date):
                                                                                 12.   a_ [KJ I certify that this is a true and correct abstract of
                                           TAMARAH HARBER-PICKENS
                                                                                              the judgment entered in this action_
                                           This abstract issued on (date):             b. [KJ A certified copy of the judgment is attached.

                                                                                   Clerk, by                                                         , Deputy
                                                   3/18/2021
Form Adopted for Mandatory Use
Judicial Council of California
                                                          ABSTRACT OF JUDGMENT-CIVIL                                 ELECTRONICALLY FILED                 Page 1 of 2
                                                                                                                                 Code of Civil Procedure, §§ 488.480,
EJ-001 [Rev. July 1, 2014]                                     AND SMALL CLAIMS                                                                         674, 700.190




              Pursuant to CRC 2.259(e)(1) this document has been electronically filed by the Superior Court of California, County of Kern, on 3/17/2021 3:41 PM
                            Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 8 of 13
   PLAINTIFF:              Lehr Brothers,        |nc.,   a California corporation                                                           COURT CASE     No_:


DEFENDANT: Apothio, LLC, a Colorado                                                                                                        BCV-20-1 00293
                                                                  limited liability   company


NAMES AND ADDRESSES 0F ADDITIONAL JUDGMENT CREDITORS:

13.   Judgment             creditor   (name and address):                                       14   .   Judgment   creditor   (name and address):




15.      E         Continued on Attachment 15.


INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
16.                               Name and    last   known address                              17.                     Name and         last   known address




      Driver’s license no. [last


      Social security no. [last           4
                                             4   digits]



                                                 digits]:
                                                            and   state:



                                                                            E
                                                                                  Unknown
                                                                                  Unknown
                                                                                                         Driver’s license no. [last


                                                                                                         Social security no. [last   4
                                                                                                                                      4   digits]



                                                                                                                                         digits]:
                                                                                                                                                    and   state:
                                                                                                                                                                   E
                                                                                                                                                                   E
                                                                                                                                                                       Unknown
                                                                                                                                                                       Unknown

      Summons was                 personally served at or mailed to (address):                           Summons was     personally served at or mailed to (address):




18.                               Name and    last    known address                             19.                     Name and         last   known address




         Driver’s license no. [last


      Social security no. [last           4
                                             4    digits]



                                                 digits]:
                                                            and   state:



                                                                            E
                                                                                  Unknown
                                                                                  Unknown
                                                                                                         Driver’s license no. [last


                                                                                                         Social security no. [last   4
                                                                                                                                      4   digits]



                                                                                                                                         digits]:
                                                                                                                                                    and   state:
                                                                                                                                                                   E
                                                                                                                                                                   E
                                                                                                                                                                       Unknown
                                                                                                                                                                       Unknown

      Summons was                 personally served at or mailed to (address):                           Summons was     personally served at or mailed to (address):




20.      E         Continued on Attachment 20.




EJ—oo1   [Rex]. July 1,   2014]                                            ABSTRACT 0F JUDGMENT_C|V||_                                                                  Page 2 ofz

                                                                                AND SMALL CLAIMS
                                         ELEC'I'RDMIEELL‘I"      RECEIVED                 8/25/2020 3:33 PM
                                                                                                                                                                                      UD-‘I 1O
                           Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 9 of 13
     M'I'ORNEY   OFI     PARTY WITHOUT M'I'OHNEY (Name,         state   bar number,    WW):                                                                FOR COMTWE   MY
_    Daniel N. Rayﬁs, Bax N0. 218374
     Daniel M. Root, Bar No. 3 l 1840
      5016 California Avenue, Suite                             3                                                                                            FILED
                                                                                                                                                KERN COUNTY SUPERIOR COURT
            TELEPHONE m1: 6618647827                                          Fax no. raprw;     6619789797
                                                                                                                                                   12/02/2020
       E-MAILADDRESS (Optionau; dan@bbl'.law                      f dIOOt              .bbrjaw                  _



         m-ronnsv Fon mm); Lehr Brother,                          1110., a             ahforma corporatlon                                         Dickey, Leslie
                                                                                                                                                BY _______________________
                                                                                                                                                   DEPUTY
     SUPERIOR counT 0F CALIFORNIA, COUNTY 0F Kern
             STREET mnnsss:                1415      metun Avenue
             MAILING ADDRESS:              Same
            cmr AND ZIP CODE: Bakersﬁeld,                      93301
                     BRANCH NAME:          MBIIOPOIitaﬂ
                         PLAINTIFF:        Lehr Brothers, Inc, a California comoration

                 DEFENDANT: Apothio,                     LLC, a Coloardo                   limited liability        company
                                           JUDGMENT—UNLAWFUL DETAINER                                                                    “SE "ME”:

           E
           m              By Clerk
                          By Court
                                                     m
                                                     E    By Defaun
                                                          Possession Only
                                                                                                E
                                                                                                E      After Court Trial
                                                                                                       Deiendant Did Not
                                                                                                                                                         BCV-ZO- l 00293

                                                                                                       Appear at    Trial




                                                                                                 JUDGMENT
1.     m         BY DEFAULT
                 a.       Defendant was property served with a copy of the summons and complaint.
                 b   .    Defendam iailed to answer me complaint or appear and defend the action wiihin the time allowed by law.
                 c.       Defendant's default           was emered by the               clerk   upon   plaintiff's application.

                 d.       E         Clerk's    Judgment {Code Civ.                Proc..   § 1169). For possession only of the premises described on page 2 (Item                          4).

                 e   .
                          m E       Court Judgment (Code                 Civ. Proc.,     § 535(b)). The court considered


                            m       (1)

                                    (2)
                                                plaimiff's

                                                plaimiff's or
                                                              testimony and other evidence.
                                                                omers'        wr'rrten   declaration     and evidence (Code       Civ. Proc.,   § 585(d)).



2.    E       AFTER COURT TRIAL. The jury was waived. The courl considered
              a.         The case was          tried   on (date and time):
                                                                                                                        the evidence.



                         before      {name     ofjudfcfa! ofﬁcer):


              b.         Appearances           by:

                         E         Plaintiff   {name each):                                                                 E      Plaintiffs attorney       (name each):

                                                                                                                                   (1)


                                                                                                                                   {2)



                         E         Contlnued on Atrachmenth (form MC-O25).

                         E         Defendant (name each):                                                                    E     Defendant's attorney (name each):


                                                                                                                                   (1}


                                                                                                                                   (2}



                         E         Continued on        Auadwmenmb              (torm     M0025).

              c.         E         Defendant did       I101   appear     at   trial.   Defendant was properly served with notice           of   trial.




              d.         E          Aslalementof decisioMCode                     Clv.   Proc.,§632)          E      was    not   E      was             requested.




                                                                                                                                                                                       H991      012
Form   Appmed fur Om‘oml Uao
                                                                          JUDGMENT—UNLAWFUL DETAINEH                                                             OMB DfC'M
                                                                                                                                                                         ‘I
                                                                                                                                                                              Procedu‘e,    415.48.
 mmoowwmwm
UD—1 1O {New January
                                                                                                                                                                                ﬁtmﬁgﬂ 1m
                            1.   2006]
                     Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 10 of 13
      PLAINTIFF:        Lehr Brothers,                Inc.,    a Calltorma coxporatlon                                                        muse nuuaen;
                                                                                                                                                          BCV-20-100293
     DEFENDANT: Apothio,                  LLC, a Coloardo                 limited liability           company


3.    Partles.
                  JUDGMENT Is ENTERED As FOLLows
                   Judgment
                                                                                    BY:              m         THE coum                  E          THE CLERK


           m
                                    is

      a.            for plaintiff    (name each): Lehr Brothers, Inc., a California corporation

                    and against defendant (name each): Apothjo,                               LLC,        a Colorado limited liability                   company


      b.   DE                 Continued on Attachment 3a (form M0025).
                   fordefendant (name each):



4.         I
               Plaintiff      E          Defendant            is   entitled to   possession of the premises located at (street address, apartment,                          city,   and county):



5.    E        Judgment applies
               Proc.,
                                          to   all   occupants of the premises including tenants. subtenants
                        §§ 715.010, 1169, and 1174.3).
                                                                                                                                   if   any. and      named claimants       if   any (Code          Civ.




      Amount and terms
6-

      a.
           m       Defendant named
                   complaint:
                                    of    judgment
                                                in    item   3a above must pay           plaintiff   on the          b.   E     Plaintiff is to

                                                                                                                                named
                                                                                                                                                      receive nothing from defendant



                        (1)    m          Past_due rem                               $ 48,000.00
                                                                                                                               E              in   item 3b.

                                                                                                                                         Coossf‘esfdgnt
                                                                                                                                                           named   in   item 3b   is   to recover


                        (2)    E          Holdoverdamages                            $                                                   E          and attorneyfees: $

                        (3)    m          Attorney fees                              $ 13,1 10.00

                        (4)    m          Costs                                      s 365.60

                        (5)    E          Other (specify):                           $



                        (6)    TOTAL JUDGMENT                                        $ 61,475.60



       E
      c.           The     rental   agreement          is   canceled.        m      The lease        is forfeited.




7.    E        Condltlonal judgment. Plaintiff has breached the agreement to provide habitable premises

               Judgment—Unlawful Detainer Attachment (form UD—1 10$). which is attached.
                                                                                                                                                       to defendant     as stated      in




s.    E        Other    (specify):
                                                                                                                          Signed: 12/2/2020 03:27 PM

       E           Continued on AttachmentB (form MC-025).

Date:          12/02/2020                                                           x
                                                                                    |—|
                                                                                                                               JUDOCIAL OFFICER


Date:
                                                                                     E        Clerk,      by                                                                                .   Deputy

 (sun                                                                     CLERK'S CERTIFICATE                    (Optional)

                                                 I   certify that this is    a true copy     of the original    judgment on ﬁle          in   the court.


                                                 Date:




                                                                                           Clerk,    by                                                                                 .       Dept“)!




     uwommmw hm                                                        JUDGMENT—UNLAWFUL DEMINER                                                                                                 "9"“
 Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 11 of 13


 1   Case No. BCV-20-100293
 2                                         PROOF OF SERVICE
 3   STATE OF CALIFORNIA, COUNTY OF KERN
 4          I am employed in the County of Kern, State of California. I am over the age of eighteen

 5   years and not a party to the within action; my business address is 5016 California Ave., Suite 3,

 6   Bakersfield, CA 93309. My email address is cherrijo@bbr.law.

 7          On August 25, 2020, I served the following document(s) described as

 8                                              JUDGMENT
 9   on the interested parties in this action by placing a copy thereof enclosed in sealed envelopes

10   addressed as follows:

11      MICHAEL OKAYO, ESQ.                                                Attorney for Defendant
        1515 HAWTHORNE BLVD., SUITE 200
12      TORRANCE, CA 90503
        MIHCAEL D. GRAHN- AGENT FOR SERVICE FOR                            Agent for Service of
13      APOTHIO, LLC                                                       Process for Apothio, LLC a
        A COLORADO LIMITED LIABILITY COMPANY                               Colorado limited liability
14      1801 CENTURY PARK EAST, 24TH FLOOR                                 company
        LOS ANGELES, CA 90067
15      APOTHIO, LLC                                                       Defendant
        A COLORADO LIMITED LIABILITY COMPANY
16      74 S. BELLERIVE DRIVE
        PERU, INDIANA 46970
17      REGISTERED AGENT, INC.                                             Agent for Service of
        2477 COMMERCE BLVD., UNIT E                                        Process for Apothio, LLC a
18      GRAND JUNCTION, CO 81505                                           Colorado limited liability
                                                                           company
19
       X     BY MAIL I enclosed such document in sealed envelope(s) with the name(s) and address(s) of
20
             the person(s) served as shown on the envelope(s) and caused such envelope(s) to be deposited in
21          the mail at Bakersfield, California. The envelope(s) was/were mailed with postage thereon fully
            prepaid. I am "readily familiar" with the firm's practice of collection and processing
22          correspondence for mailing. It is deposited with the U.S. postal service on that same day in the
            ordinary course of business. I am aware that on motion of party, service is presumed invalid if
23          postal cancellation date or postage meter date is more than one day after date of deposit for
            mailing in affidavit.
24
            Executed on August 25, 2020, at Bakersfield, California.
25
            I declare under penalty of perjury under the laws of the State of California that the
26
     foregoing is true and correct.
27

28
                                                         Cherri Jo Bassler
 Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 12 of 13


 1   Case No. 1:20-cv-00522-NONE-JLT
 2                                       PROOF OF SERVICE
 3   STATE OF CALIFORNIA, COUNTY OF KERN
 4          I am employed in the County of Kern, State of California. I am over the age of

 5   eighteen years and not a party to the within action; my business address is 5016

 6   California Ave., Suite 3, Bakersfield, CA 93309. My email address is heather@bbr.law.

 7          On May 7, 2021, I served the following document(s) described as

 8                                         NOTICE OF LIEN
 9   on the interested parties in this action by placing a copy thereof enclosed in sealed
10   envelopes addressed as follows:
11    Richard R. Cipolla, PHV         Joseph Delich, PHV               Katherine Anne Eskovitz
      Roche Cyrulnik Freedman, LLP    Roche Cyrulnik Freedman, LLP     Roche Cyrulnik Freedman, LLP
12    99 Park Ave., Ste. 1910         99 Park Ave., Ste. 1910          1158 26th Street, No. 175
      New York, NY 10016              New York, NY 10016               Santa Monica, CA 90403
13
      Kyle Roche, PHV                 Bryant W. Bishop, PHV            Stacey L. Roberts
14    Roche Cyrulnik Freedman, LLP    Brant W. Bishop, P.C.            Attorney General’s Office
      99 Park Ave., 19th Floor        2000 Pennsylvania Ave., NW       1300 I Street, Ste. 1101
15    New York, NY 10016              #7000                            Sacramento, CA 94244
                                      Washington, DC 20006
16    Kelly Theodore Smith            Kathleen Rivera                  Bruce D. McGagin
      CA Dept. of Justice             Kern County Counsel              Office of the Attorney General
17    P.O. Box 944255                 1115 Truxtun Ave., 4th Floor     1300 I Street
      Sacramento, CA 94244            Bakersfield, CA 93301            Sacramento, CA 95814
18    Phillip Thomas Jenkins          Andrew C. Thomson                Ethan Allen Turner
      Kern County Counsel             Kern County Counsel              CA Dept. of Justice
19    1115 Truxtun Ave., 4th Floor    1115 Truxtun Ave., 4th Floor     1300 I Street
      Bakersfield, CA 93301           Bakersfield, CA 93301            Sacramento, CA 95814
20

21
       X     BY MAIL I enclosed such document in sealed envelope(s) with the name(s) and
22           address(s) of the person(s) served as shown on the envelope(s) and caused such
             envelope(s) to be deposited in the mail at Bakersfield, California. The envelope(s)
23
             was/were mailed with postage thereon fully prepaid. I am "readily familiar" with the
24           firm's practice of collection and processing correspondence for mailing. It is deposited
             with the U.S. postal service on that same day in the ordinary course of business. I am
25
             aware that on motion of party, service is presumed invalid if postal cancellation date or
26           postage meter date is more than one day after date of deposit for mailing in affidavit.

27

28          Executed on May 7, 2021, at Bakersfield, California.
 Case 1:20-cv-00522-NONE-JLT Document 78 Filed 05/07/21 Page 13 of 13


 1
            I declare under penalty of perjury under the laws of the State of California that
 2
     the foregoing is true and correct.
 3

 4                                                   Heather McCoy
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
